Citation Nr: 1743477	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 24, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Disabled American Veterans	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 1969.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2016, the Veteran testified at a Board travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for PTSD was initially denied in July 2006; the Veteran did not appeal that decision or submit relevant evidence within one year of notification of the decision.

2.  VA next received correspondence from the Veteran regarding entitlement to service connection for PTSD on August 24, 2010.

3.  The April 2011 rating decision on appeal granted service connection for PTSD effective August 24, 2010.


CONCLUSION OF LAW

 The criteria for an effective date earlier than August 24, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.S. §§ 5107, 5110 (Lexis Nexis 2017); 38 C.F.R. §§ 3.102, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of the statutes and regulation have been met in this case.

Regarding the duty to notify, the instant claim involves disagreement with the effective date assigned for an award of service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective dates) are appropriately addressed under the notice provisions of 38 U.S.C.S. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's relevant service department records and post-service treatment records have been obtained, and he has testified at a Board hearing.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  Further assistance is unlikely to assist the Veteran in substantiating his claim of entitlement to an earlier effective date for the grant of service connection for PTSD.

II. Earlier Effective Date

The Veteran seeks an effective date earlier than August 24, 2010, for the grant of his reopened claim of entitlement to service connection for PTSD, based on the contention that a liberalizing law with regard to PTSD warrants an earlier effective date.  Although the Board is sympathetic to the Veteran's situation, it finds that an earlier effective date is not warranted.

In June 2005, the Veteran filed a claim of entitlement to service connection for PTSD.  In a July 2006 rating decision, the RO denied the Veteran's claim.  The RO notified the Veteran of its decision in an August 2006 letter.  As a timely Notice of Disagreement was not received following the July 2006 rating decision, and as new and material evidence was not submitted within the applicable appeal period, the July 2006 rating decision became final.  See 38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. § 3.400 (2017).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.S. § 5110; 38 C.F.R. § 3.400 (q)(2), (r).

Here, the Veteran is seeking an earlier effective date for the grant of service connection for PTSD based solely on the contention that a liberalizing law with regard to PTSD warrants an earlier effective date.  There are special effective date rules with regard to liberalizing laws and regulations.  See 38 U.S.C.S. § 5110 (g) (LexisNexis 2017); 38 C.F.R. § 3.114 (2017).  That statute and regulation provide that when compensation is awarded pursuant to a liberalizing law or regulation, the effective date may be the effective date of the law or regulation.  However, those provisions are not for application in this case.  The regulation referenced by the Veteran, 38 C.F.R. § 3.304(f)(3) relating to a stressor based on fear of hostile military or terrorist activity, is not a liberalizing regulation.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) ("The effective date of benefits awarded pursuant to this rule will be assigned in accordance with the facts found but will not be earlier than the date of claim.  38 U.S.C. 5110(a).  Although 38 U.S.C. 5110(g) and 38 CFR 3.114(a) authorize in some circumstances an effective date of benefits before the date of claim, those provisions are applicable to "administrative issue[s]" that liberalize the basis for benefit entitlement . . . . This regulation, however, governs procedural matters rather than creating a new basis for entitlement to service connection for PTSD because it merely relaxes under certain circumstances the evidentiary standard for establishing occurrence of a stressor.  As a result, 38 U.S.C. 5110(a), rather than 38 U.S.C. A. § 5110(g), is applicable to awards under this rule").  Thus, 38 U.S.C.S. § 5110(g) and 38 C.F.R. § 3.114 are not applicable.

The Board is not questioning the Veteran's belief that an earlier effective date is warranted, and it regrets that a more favorable outcome cannot be reached.  However, the Board is bound by the law.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33   (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)) (holding that "no equities, no matter how compelling, can create a right to a payment out of the United States Treasury which has not been provided for by Congress." ).  Here, given the finality of the July 2006 rating decision, there is no legal basis upon which to assign an effective date earlier than the August 24, 2010, effective date already assigned by the RO, as that was the date on which VA received the Veteran's claim to reopen.  See 38 C.F.R. § 3.400(r).  Accordingly, the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for PTSD must be denied.


ORDER

An effective date earlier than August 24, 2010 for the service-connected PTSD is denied. 


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


